Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.212 Filed 08/26/21 Page 1 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, CASE NO: 18-CR-20769
HON ARTHUR J. TARNOW
VIOS: 21 U.S.C. §§841(a)(1) and 846
18 U.S.C. § 2
v. 21 U.S.C. § 856(a)(1)

D-2 DEBBIE ANN TAYLOR,
D-4 MICHELL WHITE,
D-5 HASNA BASHIR IWAS, R.Ph.,

Defendants.

 

SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
General Allegations

1. Beginning in about January 2013, a scheme and pattern of
illegal conduct involving the unlawful distribution of Schedule II, III, [V
and V prescription-drug controlled substances was formed.

2. The defendants, HASNA BASHIR IWAS (Registered
Pharmacist), DEBBIE ANN TAYLOR (hereinafter DEBBIE TAYLOR),
and MICHELL WHITE, as well as Earnie Taylor, Otis Leon Crawford, D.O.

(hereinafter "Dr. Crawford"), and others, both known and unknown to the

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.213 Filed 08/26/21 Page 2 of 19

grand jury, joined at different times, played different roles and engaged in
different aspects of an overall drug diversion scheme. The primary diversion
scheme was for pharmacist HASNA BASHIR IWAS, the owner and operator
of Beacon Pointe Pharmacy in Grosse Pointe Park, Michigan, to fill
fraudulent prescriptions for controlled substances, primarily in exchange for
cash.

3. One source of fraudulent prescriptions was Dr. Crawford, who at
the direction of DEBBIE TAYLOR wrote and signed medically
unnecessary prescriptions for controlled substances, including many
commonly abused opioids. Many of these fraudulent prescriptions from
Dr. Crawford were filled by defendant IWAS, although some were filled
at other pharmacies. Some of the controlled substances were then sold by
defendant MICHELL WHITE and Earnie Taylor for a profit on the illegal
street market.

4. Dr. Crawford was an elderly physician when he joined this
conspiracy and was 80 years old when indicted in 2018. He was first
licensed to practice medicine in the State of Michigan in approximately
1975. In 2004, Dr. Crawford applied for and was granted prescribing

privileges and received a corresponding DEA registration. Dr. Crawford

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.214 Filed 08/26/21 Page 3 of 19

was authorized by the DEA to prescribe controlled substances under DEA#
BC8908468. In or about July, 2016, Dr. Crawford opened a general practice
and began writing prescriptions from an office located at 16125 Mack
Avenue, Detroit, Michigan. That practice operated under the business name
"Doctors Creative Care." After pleading guilty, Dr. Crawford died of
natural causes in 2021.

5. Beginning in approximately June 2015, defendant DEBBIE
TAYLOR and a family member began receiving controlled substance
prescriptions from Dr. Crawford. She and her family member received
similar prescriptions from Dr. Crawford on roughly a monthly basis until
November 2018. These prescriptions always included an opioid -- such as
hydrocodone-acetaminophen and oxycodone-acetaminophen -- as well as
other controlled substances, such as alprazolam (Xanax), carisoprodol
(Soma), diazepam (Valium) and phentermine. Between June 2015 to
August 2018, DEBBIE TAYLOR and her family member filled 188
controlled substance prescriptions issued by Dr. Crawford for a total of
20,653 dosage units.

6. DEBBIE TAYLOR was Dr. Crawford's office manager at

Doctors Creative Care on Mack Avenue in Detroit. In addition to

 
 

 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.215 Filed 08/26/21 Page 4 of 19

scheduling patients and collecting payments and/or insurance information
from patients, DEBBIE TAYLOR accompanied patients during their visits
with Dr. Crawford; recommended that Dr. Crawford prescribe patients
particular controlled substances in particular dosage units; physically wrote
prescriptions for Dr. Crawford to sign; collected and maintained information
in patient charts; and recommended particular pharmacies where patients
would be able to get prescriptions filled. DEBBIE TAYLOR had no
medical license or authority to prescribe medications.

7. Earnie Taylor was DEBBIE TAYLOR's older brother and
resided in River Rouge, Michigan. Earnie Taylor first began receiving
prescriptions from Dr. Crawford for controlled substances - including
oxycodone, alprazolam, carisoprodol and promethazine-codeine syrup -in
May of 2016. From May of 2016 until November of 2018, Earnie Taylor
received similar prescriptions issued under the name of Dr. Crawford,
including controlled substances, on almost a monthly basis.

8. Earnie Taylor recruited fake patients, from his family, friends
and neighbors, to visit Dr. Crawford. Earnie Taylor transported some of
these fake patients to Doctors Creative Care. After a cursory examination or

no examination at all, Dr. Crawford would prescribe multiple medications

 
 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.216 Filed 08/26/21 Page 5 of 19

for "patients" that Earnie Taylor recruited, without medical necessity and
outside the scope of professional medical practice. Dr. Crawford commonly
wrote prescriptions for controlled substances for these fake patients, to
include hydrocodone-acetaminophen, oxycodone HCl, alprazolam,
carisoprodol and promethazine/codeine syrup. Earnie Taylor transported
some of these fake patients to various pharmacies where the controlled
substance and maintenance-medication prescriptions would be filled.
Earnie Taylor paid his fake patients for engaging in this exercise and took
possession of the controlled substances. Earnie Taylor then sold controlled
substances to various individuals from his home in River Rouge and
elsewhere. After being charged in 2018, Earnie Taylor died of natural
causes in 2021.

9. Defendant MICHELL WHITE lived with Earnie Taylor in River
Rouge, Michigan. MICHELL WHITE first began receiving prescriptions
from Dr. Crawford for controlled substances - including oxycodone, and
carisoprodol and promethazine-codeine syrup -- in May of 2016. From May,
2016, until November of 2018, MICHELL WHITE continued to receive
similar prescriptions on a monthly basis issued under the name and license of

Dr. Crawford. These prescriptions were written without medical necessity

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.217 Filed 08/26/21 Page 6 of 19

and outside the scope of professional medical practice. MICHELL WHITE
subsequently sold controlled substances to various individuals from her home
in River Rouge and elsewhere.

10. From June 2015 to 2018, Dr. Crawford prescribed more than
614,810 doses of Schedule II, III, 1V and V controlled substances. In
particular, Dr. Crawford wrote approximately 397 prescriptions, totaling
32,286 dosage units, for oxycodone HCL, 30 mg. tablet, a Schedule II
controlled substance; approximately 480 prescriptions, totaling 42,030 unit
dosages, for oxycodone-acetaminophen, 10- 325 mg. tablet, a Schedule II
controlled substance; and approximately 1,265 prescriptions, totaling 107,632
dosage units, for hydrocodone with acetaminophen, 10-325 mg. tablet, a
Schedule IJ controlled substance. In total, the top ten prescribed controlled
substances prescribed by Dr. Crawford had a conservative street value of
more than $2,556,550.

11. Another source of fraudulent prescriptions for defendant
pharmacist HASNA IWAS at Beacon Pointe Pharmacy was a group of
individuals in Detroit who forged prescriptions for controlled substances.

A MAPS report indicated that between July 27, 2015 and July 25, 2017,

there were 38 patient names used to fill 670 forged controlled substance
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.218 Filed 08/26/21 Page 7 of 19

prescriptions in the name of Dr. H.D. at BEACON POINTE. Dr. H.D. was
never contacted by pharmacist IWAS to verify any of the 670 forged
prescriptions. The forged Dr. H.D. prescriptions totaled 61,317 dosage units,
including oxycodone, oxymorphone, alprazolam, phentermine and
promethazine-codeine syrup. Each of these drugs had significant street
value, and were paid for in cash. The defendant not only charged cash for
these valuable drugs- even when the patient had insurance- she also charged
inflated prices, in order to increase her profits. The same home address was
used for 11 of the 38 patients on the forged prescriptions. On December 30,
2016, an inspection of that address revealed it was a vacant, boarded up
residence.

12. One of the “patients,” M.G., was murdered. The next day,
defendant HASNA IWAS filled three controlled substance prescriptions for
patient M.G.. During a subsequent interview with law enforcement,
defendant IWAS said she did not allow one person to fill prescriptions for
multiple people, the person named in the prescription had to be present.

13. A Detroit Police Department search warrant at a residence in
Detroit belonging to one of the “patients” revealed blank prescriptions, empty
BEACON POINTE PHARMACY pill containers, twelve drivers’ licenses for

twelve different individuals, seven Social Security Cards for seven different
 

 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.219 Filed 08/26/21 Page 8 of 19

individuals, and a drug ledger containing many of the 38 patient names. After the
search warrant was executed, only nine (9) more fraudulent Dr. H.D. controlled
substance prescriptions were filled at BEACON POINTE, the last one being in July
2017. After that date, pharmacist [WAS filled forged prescriptions supposedly
authorized by Dr. B.B. for 23 of the 38 “patients.” Between May 15, 2017 and June
12, 2018, 174 forged controlled substance prescriptions supposedly issued by Dr.
B.B., totaling 14,730 dosage units, were filled at BEACON POINTE, paid for in
cash. Pharmacist WAS also filled multiple forged controlled substance
prescriptions in the name of Dr. P.B., Dr. U.S., and other doctors. As with the other
forgeries, they were almost always paid for in cash.

These general allegations are adopted and incorporated in each count of this

Indictment.

COUNT ONE
(21 U.S.C. §§ 841(a)(1), 846 — Conspiracy to Distribute and Possess with
Intent to Distribute Controlled Substances)
D-2 DEBBIE ANN TAYLOR
D-4 MICHELL WHITE
D-5 HASNA BASHIR IWAS, R.Ph.
14. Beginning on or about January, 2013 and continuing up to and
including 2019, defendants HASNA BASHIR IWAS, R.Ph., DEBBIE TAYLOR,
MICHELL WHITE, Earnie Taylor and Dr. Crawford did knowingly, intentionally

and unlawfully combine, conspire, confederate and agree with each other, as well
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.220 Filed 08/26/21 Page 9 of 19

as other persons not named in this Indictment, to commit offenses against the
United States, that is, to knowingly, intentionally and unlawfully distribute and
possess with the intent to distribute controlled substances, including but not limited
to the Schedule II drugs oxycodone HCL and oxycodone-acetaminophen,
hydrocodone-acetaminophen (Vicodin, Norco), the Schedule III drugs
buprenorphine- naloxone (Suboxone), carisoprodol (Soma), the Schedule IV drugs
alprazolam (Xanax), diazepam (Valium), phentermine and the Schedule V drug
promethazine-codeine syrup.

All of these prescription-drug controlled substances were distributed outside
of the course of usual medical practice and for no legitimate medical purpose; all

in violation of Title 21 United States Code, Sections 846 and 841(a)(1).

COUNTS TWO TO SEVENTEEN
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2-Aiding and Abetting)
D-2 DEBBIE ANN TAYLOR
15. On or about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, Dr. Crawford, aided and abetted knowingly and
intentionally by defendant DEBBIE TAYLOR, did knowingly, intentionally, and

unlawfully distribute the identified prescription drug controlled substances by

writing prescriptions outside the scope of usual professional practice, for no
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.221 Filed 08/26/21 Page 10 of 19

 

legitimate medical purpose, and transferring the prescriptions so they could be

filled, in the names of individuals as follows:

COUNT ON OR PATIENT CONTROLLED DOSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABOUT SUBSTANCE UNIT
DATE

2 11/21/2017 CS. Hydrocodone- 60
Acetaminophen

3 12/19/2017 CS. Hydrocodone- 60
Acetaminophen

4 2/1/2018 CS. Hydrocodone- 60
Acetaminophen

5 3/1/2018 CS. Hydrocodone - 60
Acetaminophen

6 3/29/2018 CS. Hydrocodone- 60
Acetaminophen

7 4/25/2018 CS. Hydrocodone- 60
Acetaminophen

8 5/23/2018 CS. Hydrocodone- 60
Acetaminophen

9 5/23/2018 U.C. Hydrocodone- 60
Acetaminophen

10 6/20/2018 CS. Hydrocodone- 60
Acetaminophen

11 6/20/2018 UC. Hydrocodone- 60
Acetaminophen

12 7/18/2018 CS. Hydrocodone- 60
Acetaminophen

13 7/18/2018 UC. Hydrocodone- 60
Acetaminophen

14 8/23/2018 CS. Hydrocodone- 60
Acetaminophen

15 8/23/2018 UC. Hydrocodone- 60
Acetaminophen

 

 

 

10
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.222 Filed 08/26/21 Page 11 of 19

COUNT ON OR PATIENT CONTROLLED DOSAGE

 

 

ABOUT SUBSTANCE UNIT
DATE
16 9/27/2018 CS. Hydrocodone- 60
Acetaminophen
17 9/27/2018 ULC. Hydrocodone- 60
Acetaminophen

 

 

 

COUNTS EIGHTEEN TO TWENTY-TWO
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2-Aiding and Abetting)
D-2 DEBBIE ANN TAYLOR
D-4 MICHELL WHITE
D-5 HASNA BASHIR IWAS, R.Ph.

16. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, Dr. Crawford, aided and abetted knowingly and
intentionally by defendants HASNA BASHIR IWAS, R.Ph., DEBBIE TAYLOR
and MICHELL WHITE, did knowingly, intentionally, and unlawfully distribute
the identified prescription drug controlled substances by writing prescriptions
outside the scope of usual professional practice, for no legitimate medical

purpose, and transferring the prescriptions so they could be filled by defendant

IWAS, in the names of individuals as follows:

11

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.223 Filed 08/26/21 Page 12 of 19

COUNT ON OR PATIENT CONTROLLED DOSAGE

 

 

 

 

 

ABOUT SUBSTANCE tee
DATE

18 2/16/2018 Michell Promethazine Codeine 240 ml
White Syrup

19 8/13/2018 Michell Oxycodone HCL 35
White

20 8/22/2018 Michell Oxycodone HCL 35
White

21 8/29/2018 Michell Oxycodone HCL 40
White

22 8/29/2018 N.C. Hydrocodone- 90

Acetaminophen

 

 

 

COUNTS TWENTY-THREE TO TWENTY-SEVEN
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2-Aiding and Abetting)

D-2 DEBBIE ANN TAYLOR
D-5 HASNA BASHIR IWAS, R.Ph.

17. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, Dr. Crawford, aided and abetted knowingly and
intentionally by defendants DEBBIE TAYLOR and HASNA BASHIR IWAS,
R.Ph., did knowingly, intentionally, and unlawfully distribute the identified
prescription drug controlled substances by writing prescriptions outside the scope
of usual professional practice, for no legitimate medical purpose, and transferring
the prescriptions so they could be filled by defendant IWAS, in the names of

individuals as follows:

12

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.224 Filed 08/26/21 Page 13 of 19

PATIENT CONTROLLED DOSAGE

 

 

 

 

 

SUBSTANCE ote R
23 7/9/2018 Earnie Oxycodone HCL 150
Taylor
24 7/9/2018 Earnie Dextroamphetamine 60
Taylor
25 6/24/2016 C.A. Hydrocodone 120
Acetaminophen
26 11/11/2016 C.A Hydrocodone 120
Acetaminophen
27 8/22/2017 C.A. Buprenorphine- 90
Naloxone

 

 

 

COUNTS TWENTY-EIGHT TO FIFTY-ONE
(21 U.S.C. § 841(a)() - Unlawful Distribution of Controlled Substances)

D-5 HASNA BASHIR IWAS, R.Ph
18. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, pharmacist HASNA BASHIR IWAS did
knowingly, intentionally, and unlawfully distribute the identified prescription-
drug controlled substances by filling forged prescriptions outside the scope of
usual professional practice, for no legitimate medical purpose, in the names of

individuals as follows:

13

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.225 Filed 08/26/21 Page 14 of 19

COUNT ONOR_ PATIENT DR CONTROLLED DOSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABOUT SUBSTANCE LO ah
DATE

28 3/27/2017 M.G. R.K. Oxycodone 90
30mg

29 3/20/2017 R.E. H.D. Oxycodone 90
30mg

30 S/IS/17 R.E. B.B. Oxycodone 90
30mg

31 8/16/2018 R.E. A.B. Diazepam 30

5mg

32 9/24/2018 B.E. A.B. Oxycodone 90
30mg

33 5/30/2017 N.E. H.D. Oxycodone 90
30mg

34 8/08/2018 N.E. A.B. Oxycodone 90
30mg

35 5/16/2017 D.E. B.B. Alprazolam 30
2mg

36 01/04/2018 DE. A.B. Oxycodone/Acet. 30

10mg-325

37 03/13/2017 A.E. H.D. Promethazine/codeine 240 ml

38 04/17/2017 R.B. H.D. Oxycodone 90
30mg

39 6/26/2017 R.B. B.B. Oxymorphone 90
40mg

40 5/3/2017 J.F. H.D. Oxycodone 90
30mg

41 8/04/2017 J.F. B.B. Oxycodone 90
30mg

42 8/9/2018 JF. AB Oxycodone 90
30mg

43 04/25/2017 DS. H.D. Oxycodone 90
30mg

44 08/03/2017 DS. B.B. Oxycodone 90
30 mg

45 9/17/2018 DS. A.B. Oxycodone 90
30mg

 

 

 

14

 
 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.226 Filed 08/26/21 Page 15 of 19

COUNT ONOR_ PATIENT DR CONTROLLED DOSAGE

 

 

 

 

 

 

 

 

 

ABOUT SUBSTANCE Cae
DATE
46 01/19/2017 A.K. H.D. Phentermine 30
37.5mg

47 08/09/2017 A.K. B.B. Oxycodone 90
30mg

48 06/05/2017 C.T. B.B. Oxymorphone 90
40mg

49 04/12/2017 F.T. H.D. Oxycodone 90
30mg

50 08/03/2017 F.T. B.B. Oxymorphone 90
40mg

51 10/02/2018 F.T. A.B. Oxycodone 90
30mg

COUNT FIFTY-TWO

(21 U.S.C. § 856(a)(1)-Maintaining Drug-Involved Premises
18 U.S.C. § 2-Aiding and Abetting)

D-5 HASNA BASHIR IWAS, R.Ph

19. Beginning in or about January 2013 and continuing through in or
about 2019, in the Eastern District of Michigan, defendant pharmacist HASNA
BASHIR IWAS did unlawfully and knowingly open, use and maintain a place
located at 15200 East Jefferson Avenue, Suite #102, Grosse Pointe Park, Michigan,
for the purpose of distributing controlled substances in violation of Title 21 United
States Code, Section 856(a)(1), by unlawfully and knowingly distributing
controlled substances outside the course of usual professional practice and for no

legitimate medical purpose, including but not limited to the Schedule II drugs

15

 
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.227 Filed 08/26/21 Page 16 of 19

oxycodone HCL and oxycodone-acetaminophen, hydrocodone (Vicodin, Norco),
and oxymorphone; the Schedule III drugs buprenorphine- naloxone (Suboxone)
and carisoprodol (Soma); the Schedule IV drugs alprazolam (Xanax), diazepam
(Valium), and phentermine; and the Schedule V drug promethazine-codeine syrup.
The specific offenses and general allegations listed above are adopted and

incorporated in this count.

FORFEITURE ALLEGATION
(21 U.S.C. § 853 — Criminal Forfeiture)

a. The allegations contained in Counts 1 through 52 of this Indictment
are hereby incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 21, United States Code, Section 853.

b. Pursuant to Title 21, United States Code, Section 853, upon
conviction of the violations of Title 21, United States Code, Sections 841 and 846
as alleged above, Defendants shall forfeit to the United States: (a) any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as a
result of such violations; and (b) any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of such violations.

C. Money Judgment: Property subject to forfeiture includes, but is not

limited to a forfeiture money judgment equal to an amount as proved in this matter,

16
Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.228 Filed 08/26/21 Page 17 of 19

representing the total amount of proceeds and/or gross proceeds obtained as a
result of defendant’s violation as alleged in this Indictment.
d. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of the Defendants:
(a) Cannot be located upon the exercise of due diligence;
(b) Has been transferred or sold to, or deposited with, a third party;
(c) Has been placed beyond the jurisdiction of the Court;
(d) Has been substantially diminished in value; or
(e) Has been commingled with other property that cannot be
subdivided without difficulty; it is the intent of the United States, pursuant to
Title 21, United States Code, Section 853(p), to seek to forfeit any other
property of defendant up to the value of the above-described property

subject to forfeiture.

17

 
 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.229 Filed 08/26/21 Page 18 of 19

THIS IS A TRUE BILL

/s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

REGINA R. McCULLOUGH
Chief, Health Care Fraud Unit

/s/ Wayne F. Pratt

WAYNE F. PRATT

Assistant United States Attorney
United States Attorney’s Office
211 W. Fort Street, Suite 2001
Detroit, Michigan 48226

Phone: (313) 226-9583

Email: wayne.pratt @usdo].gov

Dated: August 26, 2021

18
 

Case 2:18-cr-20769-AJT-RSW ECF No. 77, PagelD.230 Filed 08/26/21 Page 19 of 19

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan 18-CR-20769

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

   

 

 

 

 

 

 

 

34 Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
on
Ll Yes No AUSA’s Initials: AAA

 

Case Title: USAv. DEBBIE ANN TAYLOR, et al

County where offense occurred: Wayne ~

Check One: [X]Felony < [Misdemeanor [Petty
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: _18-CR-20769 Judge: — Arthur J. Tarnow

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
Hasna Bashir Iwas, R.Ph. 21 U.S.C. §§841(a)(1) and 846
18 U.S.C. § 2

21 U.S.C. § 856(a)(1)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

August 26, 2021 Boge > ZZ

Date Wayne F. Pratt
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: (313) 226-9583

Fax: (313) 226-2621

E-Mail address: Wayne.pratt@usdoj.gov
Attorney Bar #; P32528

&

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 

 
